Citation Nr: 0004876	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-19 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for scars, 
colostomies and repair of rectum.

2.  Entitlement to a compensable disability rating for wounds 
of the bladder and prostate, status post right 
epididymectomy.

3.  Entitlement to a disability rating in excess of 10 
percent for urethral calculus, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied compensable disability ratings 
for the veteran's scars, colostomies, repair of rectum; 
wounds of the bladder and prostate; and urethral calculus.  A 
10 percent disability rating was subsequently assigned for 
the veteran's urethral calculus by an October 1998 Decision 
Review Officer Rating Decision, effective July 18, 1997.

It is noted that additional issues were adjudicated by the RO 
in the February 1998 rating decision.  However, the veteran's 
Notice of Disagreement and Substantive Appeal only addressed 
the issues listed above.  Therefore, these are the only 
issues over which the Board currently has jurisdiction.  See 
38 C.F.R. §§ 20.200-20.203, 20.302 (1999).


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for increased evaluations for his scars, 
colostomies, repair of rectum; wounds of the bladder and 
prostate; and urethral calculus are well-grounded.  Because 
these claims are well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a).  Here, for the reasons stated below, 
the Board is of the opinion that additional development is 
necessary for a full and fair adjudication of the veteran's 
claims.

The service medical records show that in February 1969, the 
veteran sustained shell fragment wounds to his buttocks, 
thigh, anus, bladder, prostate, and pubis.  As a result of 
these injuries, the veteran underwent a skin graft in April 
1969, and a colostomy in June 1969, among other things.

Service connection was subsequently granted for residuals of 
gunshot wounds to the left buttock, anal area, right thigh, 
and right leg by a July 1970 rating decision.  At that time, 
an overall 50 percent convalescent rating was assigned for 
the residuals of the veteran's gunshot wounds, effective June 
11, 1970.  In a February 1971 rating decision, the veteran's 
gunshot wound residuals were identified as including, in 
part, scars, colostomies, and repair of rectum; wounds of the 
bladder and prostate; and "ureteral" calculus.  All of 
these disabilities were assigned a noncompensable (zero 
percent) disability rating, effective June 11, 1970.

In July 1997, the RO received the veteran's current claims 
for increased evaluations.  Thereafter, he underwent various 
VA examinations in September 1997.  Following this 
examination, the RO, among other things, confirmed and 
continued the noncompensable disability ratings for the 
veteran's scars, colostomies, repair of rectum; wounds of the 
bladder and prostate; and urethral calculus in a February 
1998 rating decision.  As noted above, a 10 percent 
disability rating was subsequently assigned for the veteran's 
urethral calculus by an October 1998 Decision Review Officer 
Rating Decision, effective July 18, 1997.

In both his April 1998 Notice of Disagreement, and his 
January 1999 Substantive Appeal, the veteran contended that 
the September 1997 VA examination was inadequate.  Further, 
in a February 2000 statement, the veteran's representative 
contended that the case should be remanded for a new VA 
examination.  Moreover, given the fact that the last VA 
examination for disability purposes was conducted more than 
two years ago, the Board is of the opinion that the medical 
evidence on file may not accurately reflect the current 
severity of the veteran's service-connected disabilities.  
Accordingly, the Board concludes that a remand is necessary 
in order for the veteran to undergo a new examination.

The veteran's representative also asserted in the February 
2000 statement that the veteran's bladder, prostate, 
epididymectomy, rectum, and the scars to the abdomen due to 
the colostomy, should receive individual evaluations pursuant 
to Diagnostic Codes 7332, 7333, 7517, 7525, and 7301, 
respectively.  With regard to this contention, the Board 
notes that the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different Diagnostic Codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Pursuant to this 
holding, the Board is of the opinion that the RO should 
specifically address whether the veteran is entitled to 
separate ratings for his bladder, prostate, epididymectomy, 
rectum, and scars of the abdomen due to the colostomy.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his scars, 
colostomies, repair of rectum; wounds of 
the bladder and prostate; and urethral 
calculus since September 1997.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should also arrange for the 
veteran to be scheduled for an 
examination to determine the current 
nature and severity of his scars, 
colostomies, repair of rectum; wounds of 
the bladder and prostate; and urethral 
calculus.  The claims folder should be 
made available to the examiner for review 
before the examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  The RO's decision should 
reflect consideration of whether the 
veteran is entitled to separate ratings 
for his bladder, prostate, 
epididymectomy, rectum, and the scars of 
the abdomen due to the colostomy, 
pursuant to the guidelines of 38 C.F.R. 
§ 4.14 and Esteban v. Brown, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


